 

Case 1:19-cr-00285-GBD Document 42 Filed 06/08/20 Page 1 of 1

 

 

 

 

 

 

 

 

"CFTa BING
UNITED STATES DISTRICT COURT oe OOK
SOUTHERN DISTRICT OPNEW YORK | flograa arivowors573
UNITED STATES OF AMERICA, LNGINAOOG
JUN Q 8 2029 ANGS GSN |}
-against-
ORDER

LAURENCE F. DOUD HUI,
19 Crim. 285 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

The pretrial conference is adjourned from June 17, 2020 to August 12, 2020 at 10:00 am.

Dated: New York, New York
June 8, 2020
SO ORDERED.

Gray Y 2 Vow.
GADRGED, DANIELS

ed States District Judge

 

 
